DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 2/1/2021. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US Pub. No. 2012/0294144) in view of Edlund (US Pub. No. 2012/0182917) in view of Watfa et al. (US Pub. No. 2013/0258967).
Regarding claims 1, 7, 8, and 14, Niemi discloses an apparatus for wireless communication by a user equipment (UE), comprising:

a memory (figure 2 memory 36) coupled to the at least one processor and storing instructions (paragraph 29), when executed by the processor cause the apparatus to:
	transmit a data packet to a network node during a communication session (figure 3 step 44: paragraph 42: BRI: data packet is a control plane data packet (see claim 2: further moving to a user plane));
	receive a message including an indication of a back-off timer from the network node in response to the data packet (figure 3 step 44; paragraph 43: rejection message with back-off timer);
	determine whether the data packet was processed by the network node based on whether the message comprises an accept message or a reject message (paragraph 43: rejection message).
	Niemi does not teach transmitting a communication to a network node during a communication session, the communication comprising a data packet and an indication of whether the data packet is a final data packet for transmission or reception by the UE during the communication session.
	However, Edlund discloses transmitting a communication to a network node during a communication session, the communication comprising a data packet and an indication of whether the data packet is a final data packet for transmission or reception by the UE during the communication session (paragraphs 45-51. Paragraphs 48-49 discloses the IMD sending packet with indication of last packet during a communication session. In response to the last packet, the communication unit requests the IDM to  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Niemi transmitting a communication to a network node during a communication session, the communication comprising a data packet and an indication of whether the data packet is a final data packet for transmission or reception by the UE during the communication session.
	The motivation would have been for power saving of a device (paragraph 8).
	Niemi does not teach indicate to an upper layer of the UE whether the data packet was processed based on the determination.
	However, in the same field of endeavor, Watfa discloses indicate to an upper layer of the UE whether the data packet was processed based on the determination (paragraph 80).
	Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Niemi indicate to an upper layer of the UE whether the data packet was processed based on the determination.
	The motivation would have been for determining the next step.
	Regarding claim 14, Niemi further teaches computer readable medium (paragraph 29).
	Regarding claims 2, 9, all limitations of claims 1, 8 are disclosed above. Niemi further teaches moving the communication session to a user plane of the UE based on the message (paragraphs 44 and 46: moving to circuit switched services).
claims 15, 16, 17, and 18, all limitations of claims 1, 7, 8, and 14 are disclosed above. Niemi further teaches the message comprises a reject message (paragraph 43) based on the received message. Niemi does not teach based on whether the data packet is the final data packet. 
However, Edlund discloses based on whether the data packet is the final data packet a message was sent (paragraphs 45-51).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Niemi based on whether the data packet is the final data packet a message was sent.
The motivation would have been for power saving.

Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US Pub. No. 2012/0294144) in view of Edlund (US Pub. No. 2012/0182917) in view of Watfa et al. (US Pub. No. 2013/0258967) in view of Choi et al. (US Pub. No. 2015/0003228).
Regarding claims 3 and 10, all limitations of claims 2, 9, are disclosed above. Niemi does not teach but Choi discloses determining to defer the moving of the communication session to the user plane if the message comprises a service accept message, wherein the service accept message indicates that the data packet was processed by the network node; and deferring the moving of the communication session based on the determination (paragraph 44: defer moving to CS domain while CS back-off timer is running).

The motivation would have been to postpone transmission during timer.
Regarding claims 4 and 11, all limitations of claims 3 and 10 are disclosed above. Niemi does not teach but Choi discloses determining that another data packet is pending for transmission to the network node, wherein deferring the moving of the communication session comprises moving the communication session upon the determination that the other data packet is pending for transmission (paragraph 46: CS reselection message is pending once no CS back-off).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Niemi determining that another data packet is pending for transmission to the network node, wherein deferring the moving of the communication session comprises moving the communication session upon the determination that the other data packet is pending for transmission.
The motivation would have been for CS services.

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US Pub. No. 2012/0294144) in view of Edlund (US Pub. .
Regarding claims 5 and 12, all limitations of claims 1 and 8 are disclosed above. Niemi does not teach but Sun discloses receiving a data packet from the network node while the back-off timer is running; and stopping the back-off timer in response to the reception of the data packet (paragraphs 8 and 17).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Niemi receiving a data packet from the network node while the back-off timer is running; and stopping the back-off timer in response to the reception of the data packet.
The motivation would have been for session management reactivation.
Regarding claims 6 and 13, all limitations of claims 5 and 12 are disclosed above. Niemi does not teach but Sun discloses the received data packet comprises a mobile terminated (MT) data packet (paragraph 8: deactivate bearer context request).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a mobile terminated (MT) data packet in Niemi with predictable result.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
In pages 6-8 of Remark, the Applicant argues that Neimi does not teach “transmitting a communication to a network node during a communication session, the 
Examiner notes that a newly discovered reference, Edlund, teaches the claimed limitation. Thus, the argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US Pub. No. 2013/0148574) discloses backoff timer during congestion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466